Citation Nr: 1146117	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to August 26, 2010, and in excess of 40 percent thereafter, for lumbar degenerative disc disease.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to April 1988. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2006 rating decision of the Regional Office (RO) that granted the Veteran's claim for service connection for lumbar degenerative disc disease and assigned an initial 20 percent rating.  The Veteran perfected an appeal as to the initial rating assigned.  During the course of this appeal, an increase to 40 percent was assigned, effective August 26, 2010.  Nevertheless, the entire appeal period remains under review as the Veteran has not indicated his satisfaction with the ratings assigned.  Generally, the Veteran, when seeking a higher VA disability rating, is presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also observes that following its April 2010 remand, separate 10 percent ratings were assigned for radiculopathy of the right and left lower extremities.  The Veteran has not indicated any disagreement with these ratings, thus the Board will not further discuss the peripheral nerve aspect of the Veteran's lumbar spine rating claim.  

The Board added the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) to the cover page as it must consider whether a TDIU is warranted in this case.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the issue is inferred by way of the record, discussed in further detail below.  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  From May 24, 2005, through August 25, 2010, the Veteran's lumbar spine disability is shown by the medical evidence to be manifested by painful forward flexion with pain beginning at 30 degrees.

2.  From August 26, 2010, to the present, the Veteran's lumbar spine disability is shown by the medical evidence to be manifested by flexion limited to 35 degrees with pain, and by further limitation of flexion to 20 degrees with repetitive motion, but at no time has his disability been manifested by ankylosis of the thoracolumbar spine or incapacitating episodes totaling at least 6 weeks duration in a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for lumbar degenerative disc disease between May 24, 2005, and August 25, 2010, are more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2011).

2.  The criteria for a rating in excess of 40 percent for lumbar degenerative disc disease from August 26, 2010, to the present, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for lumbar degenerative disc disease.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the duty to notify with regard to the initial rating claim has been satisfied.  In any event, an April 2010 letter advised the Veteran of how to substantiate his request for a higher rating.  


The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, two VA examination reports, his Social Security Administration records, as well as his lay statements.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the 

average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service connection claim was filed in May 2005.  The service-connected lumbar degenerative disc disease is assigned a 20 percent rating from the date of the claim through August 25, 2010, and a 40 percent rating from August 26, 2010, to the present.  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, via the General Rating Formula for Diseases and Injuries of the Spine. The Veteran's back rating was initially assigned under Diagnostic Code 5237, and then, when the rating was increased, under Diagnostic Code 5239.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply in this case.  The currently assigned 20 percent evaluation is warranted with evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  And, a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a (2011).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id.  Again, the Board notes that during the course of this appeal, separate ratings were assigned for the neurologic findings associated with the Veteran's service-connected back disability.  The Veteran did not disagree with the level of rating assigned for those separate manifestations of the disability.

Alternatively, intervertebral disc syndrome can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2011).

Turning to the evidence, the Veteran underwent a VA examination in February 2006.  On that occasion, he complained of daily low back pain, but no flare-ups.  He reported stiffness, weakness, and spasm.  The examiner noted that his posture and gait were normal, and that there was no ankylosis.  Range of motion of the lumbar spine was noted to be limited due to pain and forward flexion measured to 45 degrees, but with pain from 30 to 45 degrees.  The examiner confirmed the diagnosis as degenerative disc disease, and went on to say that the Veteran's disability had a moderate impact on his recreational activities, as well as on his household daily activities.  The Veteran reported to the examiner at this time that he last worked in July 2005 due to his headaches and "spinal problem."  A review of the claims folder, however, reveals that the Veteran receives Social Security Disability for migraine headaches alone.

The Veteran's private medical records are in the claims folder dating back to 1999.  These records were reviewed by the Board, but they are not particularly useful in this analysis.  While the private physicians clearly confirm the nature of the Veteran's lumbar spine disability with consistency, and also show the continued painful nature of the disability, there are no range of motion measurements in these clinical records.

The Veteran most recently underwent a VA spine examination in April 2010.  
He reported continuing constant daily back pain, as he had at the prior VA examination.  He again confirmed that he had no incapacitating episodes.  Although the Veteran suggested that doctors had told him to lie down, there is no evidence in the clinical records of doctor-prescribed bedrest at any time in the prior year.  At the time of this examination, the Veteran's gait was noted as abnormal, antalgic with poor propulsion.  Lumbar flattening was noted, but no curvature of the spine and no ankylosis.  Physical examination revealed spasm, tenderness and painful motion with guarding, but no weakness and no atrophy.  Flexion at this time was noted as to 35 degrees with pain, and with repetitive motion his flexion decreased to 20 degrees.  The Veteran reported that he was unable to work due to spinal problems.  The examiner confirmed the diagnosis as degenerative disc disease of the lumbar spine.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's lumbar spine degenerative disc disease has consistently shown to be manifested by pain that limits his forward flexion to 30 degrees or less throughout the course of this claim and appeal.  This evidence supports the Veteran's increased rating claim for the initial period under appeal based upon limitation of function due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 
38 C.F.R. §§ 4.45, 4.59 (2011).  There is not, however, evidence of ankylosis of any sort at any time.  Moreover, the evidence does not reflect that the Veteran has suffered from incapacitating episodes of disc disease totaling at least 6 weeks in duration during a 12 month period.  Thus, the Board finds that a 40 percent rating is warranted since the May 2005 date of the claim, but a rating in excess of 40 percent is not shown to be warranted at any time.  The rating for the period prior to August 26, 2010, shall be increased to 40 percent, but there is no basis for an increase thereafter.

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

Subject to the laws and regulations regarding monetary benefits, a 40 percent rating, and no more, for lumbar spine degenerative disc disease, from May 24, 2005, through August 25, 2006, is granted. 

A rating in excess of 40 percent for lumbar spine degenerative disc disease, from August 26, 2006, is denied. 


REMAND

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claim.  In light of Rice, the Board finds that this aspect of the Veteran's claim for a higher rating for his back must be remanded for further development.  In this regard, the Board observes that the Veteran's combined disability rating does not meet the schedular requirement for a TDIU set forth in 38 C.F.R. § 4.16(a).  Nonetheless, claims of veterans who fail to meet the percentage standards but who meet the basic entitlement criteria and are unemployable may warrant extraschedular consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(b) (2011).  The evidence in this case suggests that the Veteran has not worked since 2005, and he reported to a VA examiner that he cannot work due to his back disability.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's initial rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO/AMC for proper development and adjudication.  Appropriate VCAA notice concerning a claim for TDIU must be provided on remand.

The April 2010 VA examiner noted that the Veteran does not work, but is not retired.  He is noted as having last worked in July 2005, and the Veteran reported that he is "unable to work due to spinal problems."  However, the record reflects that the Veteran is considered disabled by SSA due to migraine headaches.  At no time during the course of this appeal was the Veteran afforded an assessment as to whether his service-connected back disability (and related radiculopathy) renders him unable to follow a substantially gainful occupation.  This issue, therefore, must be remanded for an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran appropriate VCAA notice concerning the information and evidence necessary to substantiate a claim for TDIU.  The letter should include a VA Form 
21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for the Veteran to complete.

2.  After the above has been completed, schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities including his migraine headaches, it is at least as likely as not that his service-connected lumbar degenerative disc disease and associated radiculopathy of the lower extremities render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth.

3.  Adjudicate the Veteran's TDIU claim, to include whether referral for extraschedular consideration is appropriate.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC), which includes the pertinent laws for adjudicating a TDIU claim.   A reasonable opportunity to respond should be provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


